 



Exhibit 10.30
SUMMARY OF EXECUTIVE BONUS PLAN
ASYST TECHNOLOGIES, INC.
     Our Executive Bonus Plan is a variable incentive compensation program
pursuant to which our officers and other senior managers may be awarded
compensation in addition to their base salary. The actual incentive award
depends on the extent to which the Company determines that articulated
objectives have been achieved. The Compensation Committee of the Asyst Board of
Directors administers the Plan, including establishing company and individual
performance objectives for each executive officer and determining the
individual’s performance against those objectives.
     In May 2006, the Compensation Committee also established a target cash
bonus amount for each of the Company’s executive officers under the Company’s
annual incentive program for its fiscal year 2007. The target bonus amounts for
the individual executive officers range from 65% to 125% of base salary. The
Compensation Committee has the discretion to award to individual officers more
or less than the target bonus amount, based on the Committee’s assessment of an
individual’s performance against identified individual objectives. The
Compensation Committee will determine the bonus program fund based on the
company’s reported earnings per share for its fiscal year ended March 31, 2007.

